Citation Nr: 0307030	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand as secondary to service-connected residuals of a 
left hand injury.

2.  Entitlement to an increased rating for residuals of a 
left hand injury, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
June 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 RO rating decision.  In July 2001, 
the Board remanded the veteran's claims for additional 
development, and the case has now returned for adjudication.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has arthritis 
which arose as a result of his service-connected residuals of 
a left hand injury.

2.  There is no ankylosis of any joint of any left finger or 
the left thumb, and no limitation of motion of any left 
finger to a degree of limitation of flexion to less than 
within 1 inch of the transverse fold of the palm or of the 
left thumb to less than within 1 inch of each fingertip.


CONCLUSIONS OF LAW

1.  Service connection for arthritis, as secondary to 
service-connected residuals of a left hand injury, is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left hand injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5223 (as 
in effect prior to August 26, 2002), and Diagnostic Codes 
5228, 5229, 5230 (as in effect from August 26, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

In seeking VA disability compensation, the veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  However, in this case, the veteran has been service 
connected for residuals of a left hand injury and he has 
exclusively claimed that he has arthritis of the left hand as 
secondary to that service-connected condition. 

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2002).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

In October 1991, the veteran submitted a copy of an undated 
private examination report, on which it was noted that he had 
hurt his hand in service (approximately 15 to 17 years 
before).  Examination revealed tenderness of the 
metacarpophalangeal (MP) joint with increased pain.  Although 
no x-ray findings were included, he was diagnosed as having, 
in part, arthritis of the left hand. 

Yet a May 1994 VA x-ray of the left hand revealed no evidence 
of definite degenerative disease.  Nevertheless, the veteran 
was contemporaneously diagnosed by a VA examiner as having 
post-operative traumatic arthritis of the left MP joint, at 
the site of an old extensor tendon repair.  A September 2001 
VA x-ray revealed no significant abnormality or significant 
change since the May 1994 x-ray.  Following a contemporaneous 
examination, he was diagnosed as having instability of the 
extensor tendons of the left ring and middle fingers, the 
"pulleys" of which had been ruptured.

While two physicians (one VA and one private) have diagnosed 
the veteran as having arthritis, the objective, x-ray 
evidence reveals absolutely no evidence of actual arthritis.  
Entitlement to service connection requires that there be both 
a disability and that it be current.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim.").  Based on the x-
ray evidence in this case, the Board is simply unconvinced 
that the veteran actually has arthritis of his left hand. 

The Board acknowledges the December 2002 argument of the 
veteran's representative that the possibility that arthritis 
might exist is suggested by the VA examiner's comment that 
there was no "significant change" between the September 
2001 and the May 1994 x-ray results.  The representative 
argued that the term "significant" was too vague and left 
open the possibility that arthritis was present (presumably 
that the arthritis present was simply not considered 
"significant" when compared with the earlier x-ray).  The 
Board disagrees with this analysis.  Rather, it is more 
likely that, had the September 2001 x-ray shown the 
development of arthritis, it would not have been considered 
too insignificant to merit mention by either the radiologist 
or VA examiner.  The more likely scenario is one indicated by 
the facts: neither x-ray showed arthritis.  As there is no 
objective, x-ray evidence of arthritis, service connection 
for this disability must be denied. 

II.  Claim for an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

During the course of this appeal, revisions were made to 
Diagnostic Codes 5216-5230, which are relevant to the 
veteran's claim for increased rating.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  He was made aware of these 
revisions in a January 2003 letter from the Board.  Since his 
appeal was pending at the time the applicable regulation was 
amended, the veteran is entitled to consideration under 
whichever set of regulations - original or revised - 
provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board will first summarize the relevant facts, then apply 
them to the alternative rating criteria.  At a private 
examination in March 1994, the veteran was found to have 
tenderness of the left fourth metacarpal joint, with no 
dislocation.  It was speculated that surgery was possibly 
needed.

At a May 1994 VA examination, he reported that when grasping 
he felt pain on the extensor surface at the base of his left 
middle finger.  It was noted that he was right handed.  No 
anatomical defects were found.  The thumb approximated the 
distal end of all four fingers of the left hand with ease.  
All four fingers of the left hand approximated the proximal 
transverse palmar crease with ease.  The veteran's dexterity 
and ability to grasp objects was normal, although his left 
hand was noted to be weaker than the right. 

On a December 1994 Form 9, the veteran asserted that he had 
stiffness and pain in the left hand and that he could not 
make a tight fist.  He said that when he was unable to make a 
tight fist, and that he had problems with gripping (which 
hindered his job performance).  He said he had some limited 
swelling in the left hand and that the tendons in his hand 
were not "stable." 

At a September 2001 VA examination, he complained that he 
could not grasp anything and that the "leaders" rolled of 
his knuckles and caused intense pain.  No anatomical defects 
were noticeable on examination until the veteran flexed his 
fingers.  The extensor tendons of the left middle and ring 
fingers deviated laterally when making a fist and he 
experienced pain which was evident to the examiner.  His 
thumb touched the tips of his fingers and the tips of his 
fingers approximated the medial transverse fold of the palm 
on both hands exactly.  The veteran said his hand pain flared 
up particularly in the winter, and was 10 percent worse at 
those times.  He was diagnosed as having instability of the 
extensor tendons of the left ring and middle fingers, the 
"pulleys" of which had been ruptured.

In an August 2001 written statement, the veteran indicated 
that he had been treated by a specific private physician for 
left hand symptoms since 1991.  However, while medical 
records obtained from this physician reflect outpatient 
treatment for various conditions between September 1998 and 
July 2002, none of this treatment was for any left hand 
symptoms.

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Under Diagnostic Code 
5223, favorable ankylosis of the middle finger and either the 
ring finger or the little finger, or of the ring finger and 
little finger, warrants a 10 percent rating, irrespective of 
extremity that is affected.  Favorable ankylosis of the index 
finger and either the little finger, the ring finger, or the 
middle finger warrants a 20 percent rating, irrespective of 
extremity that is affected. For the minor extremity, 
favorable ankylosis of the thumb and either the index finger, 
the middle finger, or the ring finger is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (as in 
effect prior to August 26, 2002).

There is no evidence that the veteran has ankylosis 
(favorable or unfavorable) of any finger of his left hand.  
While the extensor tendons of the left middle and ring 
fingers displayed a painful lateral deviation when making a 
fist during the September 2001 examination, neither this 
examination nor the one conducted in May 1994 reflected 
limitation of motion of two digits of the left hand to the 
extent of flexion to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Indeed, during both 
examinations, all of the veteran's left fingertips could 
approximate the medial transverse fold of the palm.  
Consequently, a 20 percent rating simply cannot be supported 
under the rating criteria in effect prior to August 26, 2002.  

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1)  For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the hand.  
The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints 
in these positions are considered to be 
in favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion) 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  
* * * * * 
(5) If there is limitation of motion of 
two or more digits, 
evaluate each digit separately and 
combine the evaluations.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

As detailed above, no evidence indicates that the veteran has 
any ankylosis of the fingers of his left hand.  However, the 
revised rating criteria provide specific diagnostic codes for 
limitation of motion of individual digits. 

Under revised Diagnostic Code 5228, for either hand, 
limitation of motion of the thumb is rated 20 percent with a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers; 10 percent with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the  fingers; or 0 percent with a 
gap of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

Under revised Diagnostic Code 5229, for either hand, 
limitation of motion of the index or long finger is rated 10 
percent with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, and rated 
noncompensable with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees.  Under 
revised Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.  

Even under the revised rating criteria, the outcome is the 
same.  As detailed above, both VA examinations (in May 1994 
and September 2001) described minimal (if any) limitation of 
motion of the veteran's left fingers, in that he was able to 
touch the medial transverse fold of the palm with his 
fingertips.  Therefore, a rating in excess of 10 percent 
under the revised criteria is not warranted. 

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLucav. Brown, 8 Vet. App. 202 
(1995). 

The veteran has complained during VA examinations of pain in 
his left hand, especially when gripping.  During the 
September 2001 examination, he said that his hand pain flared 
up in the winter, and was 10 percent worse at those times.  
It was during this examination that the VA physician observed 
evident pain when the veteran made a fist.  However, in light 
of the veteran's consistent ability to move all of his 
fingers to the crease in his hand (which indicates that a 
noncompensable rating is more appropriate here), the Board 
finds the 10 percent rating currently assigned more than 
adequately compensates for any potential functional loss due 
to seasonal flare-ups.  In summary, the preponderance of the 
evidence reflects that no greater than a 10 percent rating is 
warranted for the veteran's service-connected residuals of a 
left hand injury. 

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claims folder was apparently lost in the early 
1990s, and it has been reconstructed.  While his original 
claim for service connection is no longer present in the 
claims folder, it seems likely that a formal claims form was 
used.  His informal claim for service connection for 
arthritis as secondary to a left hand injury was submitted in 
October 1991, and neither the veteran nor his representative 
has raised an issue as to provision of a form or instructions 
for applying for this benefit.  The veteran's claim for an 
increased rating for residuals of a left hand injury did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for this benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of a rating decision in July 1994, a 
statement of the case in September 1994, a Board remand in 
July 2001, a development letter in August 2001, a 
supplemental statement of the case in May 2002, a development 
letter in July 2002,  and a supplemental statement of the 
case in October 2002.  Moreover, the veteran and his 
representative were advised as to the new rating criteria 
concerning evaluation of service-connected hand disabilities 
by a January 2003 letter from the Board.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether higher ratings could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his 
claims. 

The Board is also satisfied that, especially by its August 
2001 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the private treatment records 
specifically identified by the veteran, who has not indicated 
that there are any outstanding records pertinent to his 
claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in May 1994 
and September 2001.  The reports of these examinations have 
been obtained and reviewed by the Board.

In a October 2002 written statement, the veteran indicated 
his frustration about the length of time his claim had been 
on appeal.  The Board concludes that the applicable 
requirements of the VCAA have been substantially met by VA, 
and that there are no areas in which further development may 
be fruitful.  There would be no possible benefit to remanding 
this case yet again to the RO, or to otherwise conduct any 
other development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Entitlement to service connection for arthritis of the left 
hand, as secondary to service-connected residuals of a left 
hand injury, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left hand injury is denied.




	                        
____________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

